Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 	The Broadest Reasonable Interpretation (BRI) of a claimed “computer program”, when read in light of the specification and as interpreted by one of ordinary skill in the art, may cover both statutory and non-statutory embodiments.  In particular, “computer program product” can sometimes be broadly interpreted as a product (machine and/or article of manufacture) as well as other non-statutory embodiments (software per se and/or transitory forms of signal transmission). Therefore, with the broadest reasonable interpretation, the computer program claimed may be non-statutory.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claim 1 is rejected under 112 (b) since it’s not clear where the body of the claim begins (or where the preamble ends), that the scope of the claim is not clear here.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-7, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Publication No, US 2019/0199422 (Provisional application 62/609,216) to Li et al. (hereinafter Li).

 	As to claims 1, 18 and 20, Li discloses an apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to support for a determined period at least one hop within a multi-hop self-backhaul communications (Provisional application (Li; Provisional application page 40, 2nd paragraph discloses hop levels means hope time (=period) and also discloses backhaul communication between base station and relay station.  Fi.2 shows multi-hop communication between base station, relay station and UE. Page 7, 2nd paragraph discloses self-backhaul communication), wherein the determined period comprises:
 	a first part within which information for controlling dynamic allocation between backhaul and access links within resource slots is passed between the apparatus and at least one further apparatus in 
 	a second part within which a dynamic slot pattern is implemented based on the information for controlling dynamic allocation between backhaul and access links within resource slots is passed between the apparatus and at least one further apparatus in the multi-hop self-backhaul communications ((Li; Provisional application pages 35-36, last paragraph  discloses the relay node may require information of the transmission and reception timing in backhaul link to schedule/configure the SFI for UEs. Page 34, 4th paragraph discloses slot format related information (SFI) to indicate symbol and/or slot structure to UE. The slot format related information informs the UEs of the number of slots and the slot format(s) related information of those slots)

	As to claims 2, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the determined period comprises a third part within which feedback associated with the multi-hop self-backhaul is communicated back to a donor apparatus configured to determine the dynamic allocation for a further period and at least for a first hop (Li; Provisional application Fig.14 shows communication between DeNB and RN. When the RN sends information to the DeNB, this is corresponds to feedback. Page 34 discloses a subframe n is configured for RN-to-DeNB transmission if subframe n-4 is configured for DeNB-to-RN transmission)

As to claims 3, the rejection of claim 2 as listed above is incorporated herein. In addition Li discloses wherein the third part comprises at least one of:
a predefined resource allocation between backhaul downlink, backhaul uplink, access downlink and access uplink resource slots (Li; Provisional application Fig. 14 shows resource allocation for backhaul downlink, backhaul uplink, access downlink and access uplink resource slots. Li is applied for the 1st alternative); and
dynamic time slot resource allocation between backhaul downlink, backhaul uplink, access downlink and access uplink resource slots based on the information for controlling dynamic allocation between backhaul and access links within resource slots;_or
a predefined resource allocation for backhaul uplink and the rest of the resources allocated dynamically between backhaul downlink, backhaul uplink, access downlink and access uplink based on the information for controlling dynamic allocation between backhaul and access links within resource slots.

As to claims 4, the rejection of claim 2 as listed above is incorporated herein. In addition Li discloses wherein the third part comprises a number of resource slot resources dependent on a total number of hops in the multi-hop self-backhaul communications (Li; Pages 40-41 discloses of determing the number of slots. Fig.14 shows slots are allocated for multi-hop communication (i.e communication between base station and RN, communication between RN and UE).

As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the first part comprises at least one of:
a predefined resource slot resource allocation between backhaul downlink, backhaul uplink, access downlink and access uplink resource slots (Li; Provisional application Fig. 14 shows resource st alternative);or
a predefined resource slot resource allocation for backhaul downlink and the rest of the resources allocated dynamically between backhaul downlink, backhaul uplink, access downlink and access uplink based on the information for controlling dynamic allocation between backhaul and access links within resource slots as configured in the previous period or interval.

As to claims 6, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the first part comprises a number of resource slot resources dependent on a total number of hops in the multi-hop self-backhaul communications (Li; Pages 40-41 discloses of determing the number of slots. Fig.14 shows slots are allocated for multi-hop communication (i.e communication between base station and RN, communication between RN and UE).

As to claims 7, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein wherein the apparatus is further caused to:
receive information for controlling dynamic allocation between backhaul and access links within resource slots between the apparatus and a higher hop apparatus in the multi-hop self- backhaul communications (Li; Provisional application pages 35-36, last paragraph  discloses a relay node performs transmission in backhaul link and performs transmission in access link at the same time. More specifically, the relay node may perform reception in backhaul link and performs reception in access link at the same time. In this way, the setting of slot format related information (SFI) (=information) for UEs may be related to the transmission or reception for node-to-node transmission. Pages 34-35, last paragraph discloses dynamic SFI); and

scheduling DE-specific transmission from the first node. Preferably, the second information derived based on the first information comprises that at least for a symbol/slot, the first information indicates Downlink/Transmit and the second information indicates Uplink. Preferably, the second information derived based on the first information comprises that at least for a symbol/slot, the first information indicates Transmit and the second information indicates Unknown. Preferably, the second information derived based on the first information comprises that at least for a symbol/slot, the first information indicates Transmit and the second information indicates Reserved. Preferably, the second


As to claims 10, the rejection of claim 7 as listed above is incorporated herein. In addition Li discloses wherein the information for controlling dynamic allocation between backhaul and access links within resource slots between the apparatus and the higher hop and/or lower hop apparatus in the multi- hop self-backhaul communications comprises a backhaul hop count from a donor apparatus (Li; Provisional application; Page 40 discloses of determining hop level between the base station and a rlay node in backhaul link) 

As to claims 11, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the information comprises information to control dynamic allocation between backhaul and access links within resource slots based on a backhaul hop count from a donor apparatus or separately for each hop (Li; Provisional application; Page 40 discloses of determining hop level between the base station and a rlay node in backhaul link).

As to claims 12, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the information comprises information to control dynamic allocation between backhaul and access links within resource slots for one of:
one or more resource slots (Li; Provisional application Fig.14);  or


As to claims 13, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the apparatus is configured to configure the apparatus allocation between backhaul and access links within resource slots for the second part of the determined period based on the information for controlling dynamic allocation between backhaul and access links within resource slots (Li; Provisional application; pages 34-35) 

As to claims 14, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the dynamic slot pattern contains at least one of following properties:
the pattern is a preconfigured pattern (Li; Provisional application Fig.14 and description of Fig.14. Here Li is applied for the 1st alternative);
the pattern is defined by the information;
the pattern consists of a shorter pattern repeated over the second part;_or
the pattern is identified by an index from a set of tabulated patterns.

As to claims 15, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the information for controlling dynamic allocation between backhaul and access links within resource slots comprises information on at least one of:
downlink control channel allocation in the backhaul (Li; Provisional application Fig.14 and description of Fig.14. Here Li is applied for the 1st alternative);
downlink data channel allocation in the backhaul;
uplink control channel allocation in the backhaul;
uplink data channel allocation in the backhaul;

sounding reference signal allocation in the backhaul uplink.

As to claims 16, the rejection of claim 2 as listed above is incorporated herein. In addition Li discloses wherein the apparatus is caused to:
generate a feedback message when the apparatus is the hop furthest from a donor node; or otherwise (Li; Provisional application; pages 34-40)
receive a feedback message from at least one further apparatus (Li; Provisional application; pages 34-40); and
forward the feedback message or a modified version of the feedback message to another apparatus in an available uplink fixed resource slot immediately following receiving the feedback message in the multi-hop self-backhaul communications within the third part of the determined period (Li; Provisional application; pages 34-40)

As to claims 17, the rejection of claim 1 as listed above is incorporated herein. In addition Li discloses wherein the apparatus caused to support for a determined period at least one hop within a multi-hop self- backhaul communications is caused to operate within at least one of:
 	a time division duplex communications system wherein the resource slots are separated in time domain (Li; Provisional Application Page 33 discloses  DeNB-to-RN and RN-to-UE link are time division multiplexed, and RN-to-DeNB and UE-to-RN links are time division multiplexed. Here Li is applied for the 1st alternative); or
a frequency division duplex communications system wherein the resource slots are separated in frequency domain.

Allowable Subject Matter
	Claims 8-9 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478